Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered. 
The amendments and remarks filed on 10/22/2020 are acknowledged and have been fully considered. Claims 1-14 are pending. Claim 9 has been amended. Claims 1-8 remain withdrawn as being elected to a non-elected invention. Claims 9-14 are now under consideration on the merits. 

Deposit Affidavit under 37 CFR 1.808
The affidavit under 37 CFR 1.808 filed on 11/02/2020 removing all restrictions on the availability of the deposited material, Lactobacillus reuteri with a strain number GMNL-263 and accession number CCTCC M209263 is entered.  The rejections of claims 9-14 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement are withdrawn.

Response to Amendments
	The previous objections to claim 9 for reciting grammatically phrase “which comprising administering” is withdrawn in light of the amendments to claim 9 filed on 10/22/2020.
	The previous rejections of claims 9-14 under 35 U.S.C. 112(b) as being indefinite with regards to the deposit number of the bacteria are withdrawn in light of the amendments to claim 9 filed on 10/22/2020. Claim 9 was amended to clarify the deposit number of the L. reuteri GMNL-263 is CCTCC M209263.
	Claim 9 has been amended to recite “administering to a human subject who is diagnosed with hypertension” and “the therapeutically effective amount of the Lactobacillus compositions is 2 x 1010 dead bacteria per day” in the amendments filed on 10/22/2020.  In light of these amendments the previous rejections of claims 9-14 under 35 U.S.C. 102/103 over Leu and Hsieh’NM, the previous rejections of claims 9-13 under 35 U.S.C. 102/103 over Huang are withdrawn. The previous rejections of claims 9-13 under nonstatutory double patenting over claim 4 of USP 8,298,526, rejection of claim 14 under nonstatutory double patenting over claim 4 of USP 8,298,526 in view of Hsieh’NM, rejections of claims 9-12 under nonstatutory double patenting over claims 1-10 of USP 9,301,984, rejections of claims 9-12 under nonstatutory double patenting over claims 1-3 of USP 9,895,400 and rejections of claims 9-12 under nonstatutory double patenting over claims 1-3 of USP 9,980,990 are also withdrawn.

Claim Objections
Claim 9 is objected to because of the following informalities:  the phrase “the deposited number of” in line 4 is grammatically incorrect.  It is suggested to amend to “the deposit number of”. The phrase “the Lactobacillus compositions” in line 6 suggested to be amended to “the Lactobacillus composition” because there is only one Lactobacillus composition recited earlier in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0095889; Pub. Apr. 7, 2016) and in view of Dalal et al., (LIPITENSION: Interplay between dyslipidemia and hypertension, Indian Journal of Endocrinology and Metabolism, Mar-Apr 2012, Vol 16, Issue 2).
Regarding claim 9, Chen teaches a probiotic composition for decreasing blood lipid levels comprising a therapeutically effective amount of Lactobacillus reuteri GMNL-263 (accession number: CCTCC M209263) and the use of the compositions for decreasing blood lipid levels thereby achieving the aim of hyperlipidemia treatment (see abstract, [0009]).  Chen teaches preparing heat inactivated bacteria by heating under high temperature and preparing a powder with a dosage of 2 x 1010 cells/g (see [0026] – reads on dead bacteria).  Chen teaches feeding hamsters 2 x 1010 cells of the heat-inactivated GMNL-263 every day for 8 weeks (see [0031]).
Chen does not teach administering the composition to a human subject who is diagnosed with hypertension and that its methods treat hypertension.

Regarding the limitation “administering to a human subject who is diagnosed with hypertension”, Chen teaches hyperlipidemia easily leads to atherosclerosis and is a key risk factor to cause hypertension and people are concerned how to keep blood lipid levels normal to reduce the change of suffering from cardiovascular disease (see [0004]).  Dalal teaches hypercholesterolemia and hypertension frequently coexist (see pg. 240 col. 2 para. 1).  Dalal teaches parallel management of comorbidities dyslipidemia and hypertension provides additive benefits in preventing atherosclerotic vascular events (see pg. 242 col. 1 Parallel Management of Comorbidity). Dalal teaches treating dyslipidemia to lower lipid levels has beneficial effects on blood pressure (see pg. 242 col. 2 Effect of Lipid-lowering Therapy on Blood Pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the probiotic compositions comprising GMNL-263 of Chen to human subjects diagnosed with hypertension because Dalal teaches parallel management of comorbidities dyslipidemia and hypertension provides additive benefits in preventing atherosclerotic vascular events. Since Dalal teaches lowering lipid levels has beneficial methods on blood pressure, one would be motivated 
The limitation “treating hypertension” is an intended outcome of the recited method in claim 9. Chen in view of Dalal teach a method of administering a composition comprising 2x1010 heat-inactivated (dead) bacteria per day to human subjects with hypertension (the same method steps as recited in instant claim 9). Therefore, the method of Chen in view of Dalal would also treat hypertension, since the effect is inherent in the administration of the strain.
Regarding claims 10-12, the limitations that the “Lactobacillus composition achieves the efficacy of treating hypertension by inhibiting a pro-inflammatory cytokine and enhancing growth of probiotics” (claim 10), the cytokine being IL-1β (claim 11) and the probiotics being Bifidobacterium (claim 12), are also intended outcomes of the recited method and would inherently occur when a composition comprising L. reuteri GMNL-263 with accession number CCTCC M209263 is administered. Further, Chen teaches that inflammatory cytokines TNF-α were inhibited upon administration of L. reuteri GMNL-263 (see Fig. 2,3, [0050]). Chen teaches GMNL-263 enhances the levels of Bifidobacteria (see Fig. 4, [0054]).
The teachings of Chen in view of Dalal renders claims 9-12 obvious.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0095889; Pub. Apr. 7, 2016) in view of Dalal et al., (LIPITENSION: Interplay between dyslipidemia and hypertension, Indian Journal of Endocrinology and  as applied to claims 9-12 above and further in view of Leu (US 2011/0300117; Pub. Dec. 8, 2011; Of Record).
Regarding claims 13 and 14, Chen does not teach administering its compositions comprising GMNL-263 to patients suffering from type 2 diabetes mellitus.
Leu teaches strain Lactobacillus reuteri GMNL-263 and its use in improving syndrome of diabetes (abstract, par. [0017,0019-0023]).  Leu teaches diabetes is typically Type 1 diabetes or Type II diabetes mellitus (par. [0006,0007]).  Leu teaches administration of an effective amount of a composition comprising an effective amount of Lactobacillus reuteri GMNL-263 to a subject with diabetes for improving total cholesterol concentration, LDL/HDL ratio, liver triglyceride lipid concentration (see claims 1,6).
It would have been obvious to one ordinary skill in the art before the effective filing date of the instant invention to administer the compositions of Chen to subjects with diabetes as taught by Leu. One of ordinary skill in the art would be motivated to do so because Leu teaches the same strain of Lactobacillus reuteri GMNL-263 and its use in improving syndrome of diabetes.  
The combination of Chen, Dalal and Leu renders claims 13 and 14 obvious.

Response to Arguments
Applicant's arguments filed on 10/22/2020 (see pages 4-12) pertain to the newly added limitations to claim 9, particularly limitations “administering to a human subject who is diagnosed with hypertension” and “the therapeutically effective amount of the Lactobacillus compositions is 2 x 1010 dead bacteria per day”.  Applicants argue the 10 dead Lactobacillus reuteri GMNL-263 per day (see page 10).  Applicants argue the cited references do not recognize that dead Lactobacillus reuteri GMNL-263 can effectively treat hypertension in human subjects (see pg. 8 last para. – pg. 9 first para.).  These arguments are persuasive and the previous rejections are withdrawn and new grounds of rejections are presented above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 9,895,400
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,895,400 in view of Chen’984 (US 9,301,984) and Dalal et al., (LIPITENSION: Interplay between dyslipidemia and hypertension, Indian Journal of Endocrinology and Metabolism, Mar-Apr 2012, Vol 16, Issue 2). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 9, claim 1 of ‘400 patent recites a method for decreasing blood lipid levels, liver triglyceride levels of a high fat diet mouse comprising administering an effective amount of 2 x 1010 cells/g heat-inactivated Lactobacillus reuteri GMNL-263 with accession number CCTCC M209263 every day for 8 weeks.
Claim 1 of ‘400 patent does not recite the method treats hypertension and does not recite administering the composition to a human subject diagnosed with hypertension.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of claim 1 of ‘400 patent and administer the probiotic composition of claim 1 of 400 patent to human subjects. One would be motivated to do so because Chen’984 teaches pharmaceutical compositions comprising dead Lactobacillus reuteri GMNL-263 with accession number CCTCC M209263 can used in human beings and that the compositions inhibits lipid biosynthesis, high cholesterol, high triglyceride concentration and can be used to treat hyperlipidemia.
Claim 1 of ‘400 in view of Chen’984 does not recite administering the compositions to human subjects diagnosed with hypertension.
 Dalal teaches hypercholesterolemia and hypertension frequently coexist (see pg. 240 col. 2 para. 1). Dalal teaches parallel management of comorbidities dyslipidemia and hypertension provides additive benefits in preventing atherosclerotic vascular events (see pg. 242 col. 1 Parallel Management of Comorbidity). Dalal teaches treating dyslipidemia to lower lipid levels has beneficial effects on blood pressure (see pg. 242 col. 2 Effect of Lipid-lowering Therapy on Blood Pressure).

The limitation “treating hypertension” is an intended outcome of the recited method in claim 9. Claim 1 of ‘400 patent in view of Chen’984 and Dalal recites a method of administering a composition comprising 2x1010 heat-inactivated (dead) bacteria per day to human subjects with hypertension (the same method steps as recited in instant claim 9). Therefore, the method of Claim 1 of ‘400 patent in view of Chen’984 and Dalal would also treat hypertension, since the effect is inherent in the administration of the strain.
Regarding instant claims 10-12, the limitations that the “Lactobacillus composition achieves the efficacy of treating hypertension by inhibiting a pro-inflammatory cytokine and enhancing growth of probiotics” (instant claim 10), the cytokine being IL-1β (instant claim 11) and the probiotics being Bifidobacterium (instant claim 12), are also intended outcomes of the recited method and would inherently occur when a composition comprising L. reuteri GMNL-263 with accession number CCTCC M209263 is administered. Claim 3 of ‘400 recites Bifidobacteria levels are increased (reads on instant claim 12).

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,895,400 in view of Chen’984 (US 9,301,984), Dalal et al., (LIPITENSION: Interplay between dyslipidemia and hypertension, Indian Journal of Endocrinology and Metabolism, Mar-Apr 2012, Vol 16, Issue 2) and Leu (US 2011/0300117; Pub. Dec. 8, 2011; Of Record). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claims 13 and 14, Claim 1 of ‘400 patent in view of Chen’984 and Dalal does not recite administering its compositions comprising GMNL-263 to patients suffering from type 2 diabetes mellitus.
Leu teaches strain Lactobacillus reuteri GMNL-263 and its use in improving syndrome of diabetes (abstract, par. [0017,0019-0023]).  Leu teaches diabetes is typically Type 1 diabetes or Type II diabetes mellitus (par. [0006,0007]). Leu teaches administration of an effective amount of a composition comprising an effective amount of Lactobacillus reuteri GMNL-263 to a subject with diabetes for improving total cholesterol concentration, LDL/HDL ratio, liver triglyceride lipid concentration (see claims 1,6).
It would have been obvious to one ordinary skill in the art before the effective filing date of the instant invention to administer the compositions of Claim 1 of ‘400 patent in view of Chen’984 and Dalal to subjects with diabetes as taught by Leu. One of ordinary skill in the art would be motivated to do so because Leu teaches the same strain of Lactobacillus reuteri GMNL-263 and its use in improving syndrome of diabetes.  
. 
Response to Arguments
	Applicants argue that patents US 8,298,526, US 9,301,984, and US 9,980,990 do not recite the new limitations in claim 9, ‘administering 2 x 1010 dead Lactobacillus reuteri GMNL-263 per day to a human subject to treat hypertension’ (see pages 12-14 of remarks filed on 10/22/2020). These arguments are persuasive and the previous double patenting rejections over these patents are withdrawn. Applicant arguments that double patenting rejections of instant claims 9-12 over claims 1-3 of US 9,895,400 should be withdrawn because claims 1-3 of US 9,895,400 do not recite ‘administering the bacteria to a human subject who is diagnosed with hypertension’ (see page 13 section 3) are not persuasive. These new limitations are addressed in the double patenting rejections of instant claims 9-12 over claims 1-3 of US 9,895,400 in view of Chen’984 and Dalal are presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Srikanth Patury/
Examiner, Art Unit 1657 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657